Title: To George Washington from Frederick Green, 27 January 1797
From: Green, Frederick
To: Washington, George


                        
                            Sir, 
                            Annapolis, January 27, 1797.
                        
                        The General Assembly of this state having directed me to print and publish,
                            with the laws of their last session, your address to the People of the United States, and
                            not being able to procure a copy but from the daily papers, which, from the hurry in which
                            they are generally thrown off, are seldom accurate; I take the liberty respectfully to
                            request you will oblige me with a copy of it, that it may be perpetuated by me in a correct
                            manner; and that I may give you as little trouble in doing this as possible, I enclose you a
                            printed copy, which I will thank you to correct, and return as early as convenient, and am,
                            With the highest Respect, Your very humble Servant, 
                        
                            Frederick Green,
                            Printer to the State of Maryland.
                            
                    